DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 47-38413.
The instant claims are drawn to a process for converting the hydroxyl group of an alcohol by reacting an alcohol with a compound having an active proton, wherein the process is conducted in the presence of a metal complex of Groups 7 to 11 in the periodic table, and at least one solid base selected from a layered double hydroxide, a composite oxide, and calcium hydroxide.  

The difference between the process taught by the reference and the instant claims is that the reference does not expressly teach the use of calcium hydroxide as the basic compound.  However, the reference teaches that alkali metal hydroxides (e.g. sodium hydroxide) and alkaline earth metal hydroxides may be used as the basic compound (page 2, 2nd paragraph).  This includes hydroxides of calcium, since calcium is an alkaline earth metal.  
The instant claims are rendered obvious by the disclosure of JP 47-38413 since the reference suggests the equivalence of alkali metal and alkaline earth metal hydroxides as the basic compound used in the process taught therein.  A person having ordinary skill in the art would have been able to substitute the sodium hydroxide employed in the examples with an alkaline earth metal hydroxide, such as calcium hydroxide, with the reasonable expectation of successfully producing benzylacetone according to the first example.

Claims 12-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101693726.
The instant claims are drawn to iridium complexes and ruthenium complexes.
.

Claims 2-4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622